MOTZ, Circuit Judge,
dissenting:
There is much in the majority and concurring opinions with which I agree. But with the majority’s holding — that in this case it was clear from the face of the complaint that the statute of limitations had expired — I cannot agree and so must respectfully dissent.
A district court has discretion to dismiss an in forma pauperis complaint “if satisfied that the action is frivolous or malicious.” 28 U.S.C. § 1915(d). Moreover, a meritorious affirmative defense can constitute the basis for a court’s determination that an in forma pauperis action is frivolous or malicious. But a waivable affirmative defense that has not been raised by any party, like the limitations defense here, can provide the basis for dismissal only if the defense is clear from the face of the complaint. Thus, prior to receipt of any pleading raising the defense, a district court has no discretion to dismiss an in forma pauperis action on the basis of a waivable affirmative defense if that defense is not clear from the face of the complaint. This has long been the rule in this circuit, see Todd v. Baskerville, 712 F.2d 70, 74 (4th Cir.1983),1 and is consistent with the well-*960established principle that an affirmative defense can provide the basis for dismissal under Fed.R.Civ.P. 12(b)(6) “only if [that defense] clearly appears on the face of the complaint.” Richmond, Fredericksburg & Potomac R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir.1993) (and authorities cited therein). The majority acknowledges these governing principles, citing Todd and accurately indicating that there we affirmed a “district court’s dismissal under § 1915(d) of actions which appeared on their face to be barred by statute of limitations.” Op. at 955.
Where the majority falters is in applying these principles to the facts of this case. The fundamental mistake the majority makes is reading into the complaint critical facts that simply are not there. Nasim alleges that by 1989 he had complained of various health problems and of the dumping of asbestos into his cell. What he does not allege are facts indicating that he knew, or had reason to know, that asbestos was the “probable cause” of his health problems. United States v. Kubrick, 444 U.S. 111, 118, 100 S.Ct. 352, 357, 62 L.Ed.2d 259 (1979). Indeed, Nasim alleges that he suffered numerous health problems continually from the early 1980s through 1989, and so it would have been entirely reasonable for him initially to fail to recognize asbestos as the probable cause of his 1989 health problems. This is particularly true in view of the fact that asbestos injuries are typically latent in nature, not manifesting themselves until several years after exposure. See Taurel v. Central Gulf Lines, Inc., 947 F.2d 769, 771 (5th Cir.1991).
Furthermore, in a verified motion for reconsideration, which Nasim filed shortly after his complaint was dismissed, he specifically disavowed any knowledge prior to October 1991 that asbestos caused his health problems. The majority relies on facts in this motion for reconsideration in concluding that the statute of limitations had expired. Op. at 956.2 Yet, it gives no credence to Nasim’s express declarations in the motion that in 1989 he had “no knowledge whatsoever that asbestos chemicals caused cancer and cardiovascular disease, like stroke or heart ailments,” that instead “all the blame was laid on denial of medical treatment and conspiracy letter discovered from prison hospital files in 1987,” and that it was not until 1991 when he received information pursuant to a Freedom of Information Act request and newspaper articles as to the “adverse effects of exposure to asbestos” that he had reason to know that “exposure to cancer-causing asbestos chemicals had enhanced plaintiffs relapse from stroke.”
Of course, all of the assertions in Nasim’s complaint and motion may ultimately prove *961to be false, but there is certainly nothing on the face of the complaint demonstrating this. In Denton v. Hernandez, 504 U.S. 25, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992), the Supreme Court cautioned:
An in forma pauperis complaint may not be dismissed ... simply because the court finds the plaintiffs allegations unlikely. Some improbable allegations might properly be disposed of on summary judgment, but to dismiss them as frivolous without any factual development is to disregard the age-old insight that many allegations might be “strange, but true; for truth is always strange, Stranger than fiction.”
Id. at 38, 112 S.Ct. at 1733-34 (quoting Lord Byron, Don Juan, canto XIV, stanza 101 (T. Steffan, E. Steffan & W. Pratt eds., 1977)).
This warning is worth remembering when considering the concerns voiced in the majority and concurring opinions as to in forma pauperis prisoner filings. Not all such prisoner suits are frivolous or malicious. For example, prisoners have filed pro se complaints that succeeded in obtaining relief to ameliorate sub-standard prison conditions, see, e.g., Moore v. Morgan, 922 F.2d 1553 (11th Cir.1991), and to stem prisoner assaults and abuse, see, e.g., Ayala Serrano v. Lebron Gonzalez, 909 F.2d 8 (1st Cir.1990); Franklin v. Aycock, 795 F.2d 1253 (6th Cir.1986), problems that will only increase as the present prison population continues to grow.3
This is not to say that the recent increase to forma pauperis prisoner filings does not present increasingly difficult problems for the federal courts. The majority and concurring opinions, the authorities cited in them, the Federal Courts Study Committee, and various Judicial Conference committees have eloquently detailed these difficulties. These are real problems and it well may be, as some of my good colleagues suggest, that Congress should take steps to curtail infor-ma pauperis prisoner suits in federal courts.
But unless and until that is done, we cannot dismiss or affirm the dismissals of such suits merely because we do not like them or because most of them are frivolous. Rather, the Supreme Court has directed that federal courts are to construe all pro se complaints “liberally.” Boag v. MacDougall, 454 U.S. 364, 365, 102 S.Ct. 700, 701, 70 L.Ed.2d 551 (1982) (per curiam) (reversing § 1915(d) dismissal); see also Haines v. Kerner, 404 U.S. 519, 520-21, 92 S.Ct. 594, 595-96, 30 L.Ed.2d 652 (1972) (per curiam). In the past, we have taken this mandate seriously. See, e.g., White v. White, 886 F.2d 721, 722-23 (4th Cir.1989) (pro se complaint “must” be held to “less stringent standards than pleadings drafted by attorneys and must [be] read ... liberally”); Boyce v. Alizaduh, 595 F.2d 948, 951 (4th Cir.1979) (authority to dismiss under § 1915(d) is “limited in a pro se case, such as here, by the rule ... that ‘a pro se complaint, however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers and can only be dismissed ... if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief” (quoting Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 292, 50 L.Ed.2d 251 (1976))). I hope and trust we will follow this mandate in the future. Regrettably, the majority ignores it today.
Chief Judge ERVIN, Judge MURNAGHAN, and Judge MICHAEL have authorized me to indicate that they join in this dissenting opinion.

. It is also the rule in every other circuit to consider the question. See, e.g., Moore v. McDonald, 30 F.3d 616, 620 (5th Cir.1994); Slack v. Carpenter, 7 F.3d 418, 419-20 (5th Cir.1993); Niccolai v. U.S. Bureau of Prisons, 4 F.3d 691, 692-93 (8th Cir.1993); Gartrell v. Gaylor, 981 F.2d 254, 256 (5th Cir.1993); Johnson v. Rodriguez, 943 F.2d 104, 107-08 (1st Cir.1991), cert. denied, 502 U.S. 1063, 112 S.Ct. 948, 117 L.Ed.2d 117 (1992); Street v. Vose, 936 F.2d 38, 39 (1st Cir.1991), cert. denied, 502 U.S. 1063, 112 S.Ct. 948, 117 L.Ed.2d 117 (1992). As the Tenth Circuit recently noted in reversing a district court’s sua sponte grant of § 1915 dismissal on *960the theory that limitations had expired, "[s]ection 1915(d) dismissal on the basis of an affirmative defense which the district court raises sua sponte is reserved for those extraordinary instances when the claim's factual backdrop clearly beckons the defense." Fratus v. Deland, 49 F.3d 673, 676 (10th Cir.1995); see also Clark v. Georgia Pardons & Paroles Bd., 915 F.2d 636, 640 (11th Cir.1990) (dicta). See generally Brownlee v. Conine, 957 F.2d 353 (7th Cir.1992) (Posner, J.). The panel that initially considered this case noted that in reviewing § 1915(d) dismissals in these circumstances, appellate courts must "examine carefully both the complaint and the legal principles governing the limitations defense.” 42 F.3d at 1477. Although the majority seems to disapprove of this language, op. at 953, in the above cases other circuits have certainly engaged in precisely this examination. Moreover, the majority itself undertakes — albeit inadequately, in my view — such an examination.


. The majority asserts that the record "shows that Nasim is a doctor who practiced medicine and surgery in the United States and England for several years before his conviction." Op. at 956. There is absolutely no indication in the complaint that Nasim had any medical training, and so the district court could not possibly have relied on that fact when it dismissed the complaint. Nasim does make this assertion in his motion for reconsideration. But if this avowal of medical training is to be relied upon, as the majority does, in finding that the limitations had expired, then it is difficult to find any rationale for not also crediting Nasim’s declarations in the motion that prior to 1991 he had "no knowledge that asbestos chemicals caused cancer." Furthermore, the assertion that Nasim had medical training is not at all inconsistent with his insistence that although he knew he was exposed to asbestos in 1989, he did not realize that it caused his health problems. As a doctor, Nasim could be expected to know that, as noted above, the ill affects of asbestos exposure are generally not apparent immediately, see Taurel, 947 F.2d at 771, and so Nasim would have had no reason to believe that health problems he suffered in 1988 and 1989 were the result of asbestos exposure in 1988 and 1989.


. The most obvious explanation for the recent increase in prisoner filings is not, as is suggested in the concurring opinion, the “reinvigoration” of § 1983 or even the creation in the 1960s of a "plethora of new constitutional rights," but the dramatic increase in both state and federal prison populations. So while we may lament the "unnecessary avalanche of such filings,” we should not be altogether surprised by it. Of course, we should seek to minimize federal judicial micromanagement of state prisons, but presumably most judicial intervention results not from excessive prison litigation, but from those instances in which a meritorious claim requires it.